DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 20170249028 A1) and Mirski-Fitton et al. (US 20130051634 A1) in view of Kapron et al. (US 20190139393).

As per claim 1, Marshall discloses
a main body ([0055], See Fig. 8, shaft portion 802); and 
a tip disposed on the main body ([0055-0056], removable tip portion 800), 
wherein the tip has different colors to indicate a replacement time of the tip, and wherein the tip is divided into a first portion of a first color and a second portion of a second color, and the second portion is worn out after the first portion is worn out ([0056], The internal layer with a different color when exposed due to wear would indicate a need for replacement. Therefore, the outer layer would be over the inner layer to be worn and to show the inner layer.), but fails to disclose the tip comprising a material enabling analog writing and the main body comprises a tip storage that is provided in the main body, the tip storage being configured to store another tip to replace the tip that is worn out, the another tip comprising the material enabling the analog writing, the tip and the another tip allow for both the analog writing and digital writing, the digital writing being based on directly touching a touch screen of an electronic device by the stylus pen.
However, Mirski-Fitton discloses the tip comprising a material enabling analog writing ([0061], The replaceable nib may be replaced with nib that can mark on paper.), the tip and the another tip allow for both the analog writing and digital writing, the digital writing being based on directly touching a touch screen of an electronic device by the stylus pen ([0026, 0072], The stylus would have a tip that can be used to press against a touch sensitive surface for input.). Marshall in view of Mirski-Fitton are analogous art pertaining to replaceable tip stylus. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have used a stylus tip that can write on paper. The user would receive better feedback from seeing 
	However, Kapron discloses the main body comprises a tip storage that is provided in the main body, the tip storage being configured to store another tip to replace the tip that is worn out, the another tip comprising the material enabling the analog writing ([0012-0015], See Fig. 1, A stylus may have cavity for a replacement or additional nib.). Marshall and Mirski-Fitton in view of Kapron are analogous art pertaining to replaceable tip stylus. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have used a stylus with a cavity for other nibs. The replaceable nibs would enable different and more input from the user.

As per claim 2, claim 1 is incorporated and Marshall fails to disclose the tip comprises either one or both of a metal-oxide alloy and a graphite-containing polymer.
	However, Mirski-Fitton discloses the tip comprises either one or both of a metal-oxide alloy and a graphite-containing polymer ([0061], graphite based nib).  Marshall in view of Mirski-Fitton are analogous art pertaining to replaceable tip stylus. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have used a stylus tip that can write on paper. The user would receive better feedback from seeing what is being drawn on the paper overlapping a tablet surface (Mirski-Fitton et al., [0061]) or have a more instantaneous feedback.

s 6, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura et al. (US 20160162178 A1) and Tabasso et al. (US 20110164376) in view of Yoshida (US 20150244996 A1).

As per claim 6, Fukumura discloses
a touch screen ([0037], See Fig. 2A, touch panel 13); and
a processor configured to: determine whether a paper is placed on the touch screen ([0037], The paper can be determined to be held onto touch panel.); and 
based on letters or characters being written on the paper or a picture being drawn on the paper, using a stylus pen comprising a material enabling analog writing, generate a digital copy of the letters, the characters or the picture ([0037-0039, 0042, 0050], The handwriting may be done with a ballpoint pen on the paper and detected by the touch panel to have a digital copy.), but fails to disclose based on the paper being determined to be placed on the touch screen: automatically, 22execute an application that is any one or any combination of a note application, a letter tracing application, a drawing application, and a picture tracing application and adjust a brightness of the touch screen to a level that allows for any one or any combination of a note line, a word, and a picture, that is displayed on the touch screen based on the application being executed, to be shown through the paper.
However, Tabasso discloses based on the paper being determined to be placed on the touch screen: automatically, 22execute an application that is any one or any combination of a note application, a letter tracing application, a drawing application, and a picture tracing application ([0030]). Fukumura in view of Tabasso 
However, Yoshida discloses adjust a brightness of the touch screen ([0028], adjusting luminance). Fukumura and Tabasso in view of Yoshida are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have been able to adjust the luminance of a display. The adjustment of display luminance is to provide a viewable image to the viewer.
Yoshida discloses adjusting luminance of a display, but does not expressly disclose adjusting the brightness to a level that allows for any one or any combination of a note line, a word, and a picture, that is displayed on the touch screen based on the application being executed, to be shown through the paper. However, the difference between claim 1 and the teachings of Yoshida appears to be a difference in degree and not in kind (i.e., a level that allows an application displayed on the touch screen to be shown through the paper). Moreover, it has been hold by the U.S. Supreme Court that a difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896). Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to adjust the brightness of the display to show the application through the paper.


As per claim 7, claim 6 is incorporated and Fukumura discloses
the touch screen is of any one or any combination of an electromagnetic resonance type, an active electrostatic type, a resistive type, and a capacitive type ([0041], resistive-film touch panel).  

As per claim 12, Fukumura discloses
determining whether a paper is placed on a touch screen; ([0037], The paper can be determined to be held onto touch panel.); and 
based on letters or characters being written on the paper or a picture being drawn on the paper, using a stylus pen comprising a material enabling analog writing, generate a digital copy of the letters, the characters or the picture ([0037-0039, 0042, 0050], The handwriting may be done with a ballpoint pen on the paper and detected by the touch panel to have a digital copy.), but fails to disclose based on the paper being determined to be placed on the touch screen: automatically, 22executing an application that is any one or any combination of a note application, a letter tracing application, a drawing application, and a picture tracing application.
However, Tabasso discloses based on the paper being determined to be placed on the touch screen: automatically, 22executing an application that is any one or any combination of a note application, a letter tracing application, a drawing application, and a picture tracing application ([0030]). Fukumura in view of Tabasso are analogous art pertaining to user input. Therefore, someone of ordinary skill 
However, Yoshida discloses adjust a brightness of the touch screen ([0028], adjusting luminance). Fukumura and Tabasso in view of Yoshida are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have been able to adjust the luminance of a display. The adjustment of display luminance is to provide a viewable image to the viewer.
Yoshida discloses adjusting luminance of a display, but does not expressly disclose adjusting the brightness to a level that allows for any one or any combination of a note line, a word, and a picture, that is displayed on the touch screen based on the application being executed, to be shown through the paper. However, the difference between claim 1 and the teachings of Yoshida appears to be a difference in degree and not in kind (i.e., a level that allows an application displayed on the touch screen to be shown through the paper). Moreover, it has been hold by the U.S. Supreme Court that a difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896). Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to adjust the brightness of the display to show the application through the paper.

s 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura et al., Tabasso et al. and Yoshida in view of Hsiao et al. (US 20180040257 A1).

As per claim 9, claim 6 is incorporated and Fukumura fails to disclose the processor is further configured to, based on an occurrence of an event, generate guide information for the analog writing and for generating the digital copy.  
	However, Hsiao discloses the processor is further configured to, based on an occurrence of an event, generate guide information for the analog writing and for generating the digital copy ([0043-0048], See Figs. 2 and 3, The user would be instructed on how to imitate writing the character strokes in the correct order after starting the program.). Fukumura, Tabasso and Yoshida in view of Hsiao are analogous art pertaining to user writing for digital input. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been to have a program that teaches writing of characters. The handwriting practice of Hsiao ([0005]) would help a person learn how to write characters.

As per claim 14, claim 12 is incorporated and Fukumura fails to disclose based on an occurrence of an event, generating guide information for the analog writing and for generating the digital copy.
	However, Hsiao discloses based on an occurrence of an event, generating guide information for the analog writing and for generating the digital copy ([0043-0048], See Figs. 2 and 3, The user would be instructed on how to imitate writing .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura et al., Tabasso et al. and Yoshida in view of Subramanian et al. (US 20120054588 A1).

As per claim 10, claim 6 is incorporated and Fukumura fails to disclose the processor is further configured to determine whether the paper is placed on a full area or a portion of the touch screen, using either one or both of a camera and a sensor.  
	However, Subramanian discloses the processor is further configured to determine whether the paper is placed on a full area or a portion of the touch screen, using either one or both of a camera and a sensor ([0010-0011], The full or partial coverage of a touchscreen can be determined by sensors.). Fukumura, Tabasso and Yoshida in view of Subramanian are analogous art pertaining to touchscreens. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine if Fukumura’s touchscreen is fully or partially covered by a piece of paper. Determination of areas of input from sensors is known in the art to have accurate input from the user.

determining whether the paper is placed on a full area or a portion of the touch screen, using either one or both of a camera and a sensor.  
	However, Subramanian discloses determining whether the paper is placed on a full area or a portion of the touch screen, using either one or both of a camera and a sensor ([0010-0011], The full or partial coverage of a touchscreen can be determined by sensors.). Fukumura, Tabasso and Yoshida in view of Subramanian are analogous art pertaining to touchscreens. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine if Fukumura’s touchscreen is fully or partially covered by a piece of paper. Determination of areas of input from sensors is known in the art to have accurate input from the user.
 
Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. Applicant argues on page 8 of Remarks that Marshall fails to disclose “the tip has different colors to indicate a replacement time of the tip, and wherein the tip is divided into a first portion of a first color and a second portion of a second color, and the second portion is worn out after the first portion is worn out”. However, Examiner respectfully disagrees because Marshall discloses the different color internal layer exposed when the tip is worn for replacement ([0056]). Therefore, the different outer layer would need to be worn before the inner layer can be exposed and the different layers can be the different portions.


Applicant’s arguments with respect to claim(s) 6 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624